Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is in response to the amendment and remarks filed on 02/22/2022 and the Examiner’s Amendment.
2.	Claims 1-15  and 20 have been previously withdrawn.
3.	Claims 1-15 and 20 have been canceled.
4.	Claims 16-17 have been amended.
5.	The Information Disclosure Statement (IDS) filed on 03/11/2022 has been considered by the Examiner.
6.	Claims 16-19 are allowed.

	EXAMINER’S AMENDMENT	
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Lacroix  (Reg. No. 46,852)) on 03/17/2022.
The application has been amended as follows:

In the claims:
Claims 16-17 have been amended.
Claims 1-15  and 20 have been canceled.

The list of all claims is attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16879986.


REASON FOR ALLOWANCE
8.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, a virtual machine sends a registration instruction for registering a wrapper object; wherein the registration instruction comprises an identification of the wrapper object to be registered, in a target code; acquire an execution code corresponding to the target code by a compilation according to a mapping relation between a wrapper object and a native code of an operating system; and send the execution code to the execution engine for execution; and send a creation instruction to create a corresponding wrapper object in the wrapper module according to the identification of the wrapper object in the creation instruction.

	In the closest prior art Luo  (US 20040172640) discloses:  A dynamic generated wrapper object to intercept transmissions between a vendor object and an application program and performs server side tasks. To dynamically generate the wrapper at runtime in memory; application servers that host enterprise applications to allow application programs access to Java Database Connectivity (JDBC) vendor extensions. Accordingly, the wrapper object of the present invention may be implemented as a JDBC wrapper object that acts as a proxy between application programs and JDBC vendor objects. The superclass should also have an init method for initializing the generated wrapper object; The result of the vendor object call is then received by the wrapper object; superClassName name of supper class of the wrapper class.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Hylands, (US 20040205697) discloses: file is created for each segment, then a wrapper file. (c) generating a wrapper file from the overlay control file; Once initialization is complete, the wrapper functions can be called to cause the overlays to be loaded into memory; The overlay wrapper function loads a register from the currFuncAddr table and then jumps to the dcmCallNestedoverlay function.

Lewallen (US 6957439 ) discloses: a Java Virtual Machine program that converts the byte codes to the object code in the native machine language of the operating system on which the Java Virtual Machine is installed. Java Virtual Machine (VM) internally uses a Java-Callable Wrapper (JCW) to represent a COM object in Java.

Du (US 20170316539) discloses: The device may encapsulate the display object with the particular content in a wrapper object and return the wrapper object encapsulating the display object in response to the request. The device may receive an indication that the display object is no longer needed, and extract the display object from the wrapper object. The display object may be stored in the first recycler. The wrapper object without the display object may be disposed in accordance with a second recycling policy associated with a second recycler associated with an operating system of the computing device.
Orton (US 6275983) discloses: present invention is sometimes called an object-oriented wrapper since it operates to wrap a procedural operating system with an object-oriented software layer such. that an object-oriented application can access the operating system in an object-oriented manner.
Mullins (US 6985912) discloses: Dynamic object-driven database manipulation and mapping system having a simple global interface and an optional multiple user need only caching system with disable and notify features.


Title: Online Upgrade of Object-Oriented Middleware. Author: AV Zarras; Published on  2004.
Title: Contract-checking wrappers for C++ classes ; author: SH Edwards, published on  2004.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196